UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 7, 2008 Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 1-3375 South Carolina Electric & Gas Company 57-0248695 (a South Carolina corporation) 1426 Main Street, Columbia, South Carolina29201 (803) 217-9000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01OTHER EVENTS South Carolina Electric & Gas Company (SCE&G) entered into an underwriting agreement dated January 7, 2008 (the “Underwriting Agreement”), between South Carolina Electric & Gas Company and BNY Capital Markets, Inc., Credit Suisse Securities (USA) LLC and Morgan Stanley & Co. Incorporated, each individually and acting as representatives for the underwriters named therein, related to the sale of $250 million of SCE&G’s First Mortgage Bonds, 6.05% Series due January 15, 2038 (the “Bonds”). This Current Report on Form 8-K is being filed for the purpose of filing exhibits to the Registration Statement (File No. 333-145208-01) relating to the offering of the Bonds. A copy of the Underwriting Agreement is filed as Exhibit 1.01 and certain information relating to Item 14 - "Other Expenses of Issuance and Distribution", relating to Registration Statement (File No. 333-145208-01) is filed as Exhibit 99.01. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits 1.01 Underwriting Agreement dated January 7, 2008 between South Carolina Electric & Gas Company and BNY Capital Markets, Inc., Credit Suisse Securities (USA) LLC and Morgan Stanley & Co. Incorporated, each individually and acting as representatives for the underwriters named therein. 99.01 Information Relating to Item 14 – Other Expenses of Issuance and Distribution, relating to Registration Statement (File No. 333-145208-01). Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. South Carolina Electric & Gas Company (Registrant) January 8, 2008 By: /s/James E. Swan, IV James E. Swan, IV Controller
